Appellant occupied a part of certain real estate here involved as sublessee of the Quinn Plumbing Company, which company had leased the real estate from one Pari Ketcham, then the owner thereof. The lessor thereafter died and appellee thereby became the owner of said real estate. The lease was for three years and expired January 1, 1923. Appellant refused to surrender his possession of said real estate at the expiration of the lease and this possessory action resulted. At the trial, appellee's evidence sustained the foregoing facts. Appellant offered no evidence except his receipt for rental money paid to the clerk as a tender, and there was a verdict and judgment for appellee. Appellant now prosecutes this appeal assigning as error the court's action in overruling his motion for a new trial, which presents the insufficiency of the evidence to sustain the verdict of the jury. There is no merit in this appeal.
Affirmed.